Name: 95/133/EC: Council Decision of 19 April 1995 authorizing the automatic renewal or maintenance in force of provisions governing matters covered by the common commercial policy contained in the friendship, trade and navigation treaties and trade agreements concluded between Member States and third countries
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  transport policy;  trade policy;  international trade;  cooperation policy
 Date Published: 1995-04-21

 Avis juridique important|31995D013395/133/EC: Council Decision of 19 April 1995 authorizing the automatic renewal or maintenance in force of provisions governing matters covered by the common commercial policy contained in the friendship, trade and navigation treaties and trade agreements concluded between Member States and third countries Official Journal L 089 , 21/04/1995 P. 0030 - 0043COUNCIL DECISION of 19 April 1995 authorizing the automatic renewal or maintenance in force of provisions governing matters covered by the common commercial policy contained in the friendship, trade and navigation treaties and trade agreements concluded between Member States and third countries (95/133/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2) thereof, Having regard to Council Decision 69/494/EEC of 19 December 1969 on the progressive standardization of agreements concerning commercial relations between Member States and third countries and on the negotiation of Community agreements (1), and in particular Article 3 thereof, Having regard to the proposal from the Commission, Whereas the automatic renewal or extension beyond the transitional period of the treaties, agreements and protocols listed in the Annex was last authorized by Decision 93/679/EC (2); Whereas the Member States concerned have again requested authorization for the automatic renewal or maintenance in force of provisions governing matters covered by the common commercial policy within the meaning of Article 113 of the Treaty and contained in the friendship, trade and navigation treaties and similar agreements with third countries listed in the Annex, in order to avoid interrupting their contractual commercial relations with the third countries concerned; Whereas, however, most of the matters covered by these provisions of national treaties and agreements will in future be governed by Community agreements; whereas, in that case, authorization should be given only in respect of those matters not covered by Community agreements; whereas, in addition, such authorization does not absolve the Member States from the obligation of avoiding and, where appropriate, eliminating any incompatibility between such treaties and agreements and the provisions of Community law; Whereas the provisions of the treaties and agreements to be automatically renewed or maintained in force must not, furthermore, during the period under consideration, constitute an obstacle to the implementation of the common commercial policy; Whereas the Member States concerned have stated that the automatic renewal or maintenance in force of these treaties and agreements should not be such as to constitute an obstacle to the opening of Community commercial negotiations with the relevant third countries or the transfer of the commercial fields covered by current bilateral agreements to Community agreements; Whereas, at the conclusion of the consultation provided for in Article 2 of Decision 69/494/EEC, it was established, as the aforesaid statements by the Member States confirm, that the provisions of the relevant treaties and bilateral agreements will not, during the period under consideration, constitute an obstacle to the implementation of the common commercial policy; Whereas, nevertheless, the Member States concerned have stated that they would be willing to adapt and, if necessary, terminate those treaties and agreements should it be found, during the period under consideration, that the automatic renewal or maintenance in force of the provisions thereof relating to matters covered by Article 113 of the Treaty hinders the implementation of the common commercial policy; Whereas the treaties and agreements involved contain termination clauses requiring a period of notice of between three and 12 months; Whereas, therefore, there is no reason for not authorizing the automatic renewal or maintenance in force, until 30 April 1996, of the provisions in question; Whereas the automatic renewal or extension of the treaties and trade agreements between the Member States and the EFTA countries was considered inappropriate, except for those concluded with Switzerland and Norway, as the countries concerned have become members of the European Union from 1 January 1995 or are already members of the European Economic Area, HAS ADOPTED THIS DECISION: Article 1 The provisions governing matters covered by the common commercial policy within the meaning of Article 113 of the Treaty and contained in the friendship, trade and navigation treaties and trade agreements listed in the Annex hereto may be automatically renewed or maintained in force until 30 April 1996 as regards those areas not covered by agreements between the Community and the third countries concerned in so far as their provisions do not conflict with existing common policies. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 April 1995. For the Council The President A. JUPPÃ  ANEXO - BILAG - ANHANG - Ã Ã Ã Ã Ã Ã Ã Ã Ã  - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO - LIITE - BILAGA >TABLE> >TABLE> >TABLE> >TABLE> >TABLE>